PER CURIAM.
Appellant seeks reversal of the trial court’s declaratory order dismissing his amended complaint because P. I. P. benefits are not allowed under the Florida “No Fault” Act to occupants of motorcycles.
We have concluded that no reversible error has been demonstrated, therefore the order appealed is affirmed. Garcia v. Allstate Insurance Company, 327 So.2d 784 (Fla. 3d DCA 1976); Brandal v. State Farm Mutual Automobile Insurance Company, 327 So.2d 867 (Fla. 1st DCA 1976); Long Island Insurance Co. v. Frank, 328 So.2d 542 (Fla. 3d DCA 1976).
Affirmed.